Citation Nr: 0311681	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

In addition to receiving the assistance required by the VCAA, 
the veteran should be notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board further notes that a March 1996 letter from the 
State of New Mexico Disability Determination Services to VA 
indicates that the veteran applied for benefits under a 
Social Security program, to include benefits based on 
disability due to psychiatric disability.  The Court of 
Appeals for Veterans' Claims (Court) has held that the 
possibility that SSA records contained relevant evidence 
could not be foreclosed absent a review of the records.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Hence, the veteran's SSA records must be secured.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) is invalid because in conjunction with 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C. § 7104(a).  The Federal Circuit further held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides a claimant one year to submit 
evidence.

In view of the foregoing, and in light of the Federal 
Circuit's holding, the Board concludes that it must remand 
the veteran's claim to the RO for the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  

3.  The RO should then readjudicate the 
issue on appeal. If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




